         Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 1 of 23


                                                                                  f\LED
                                                                           US OiSTrOCT COURT
Amanda F. Esch(Wyo. Bar #6-4235)                                          DISTRICT U'r WYOMiHG
Andrew R. Wulf(Wyo. Bar #7-5911)
DAVIS & CANNON,LLP                                                        202! FlB 2S PH 2U 0
P.O. Box 43                                                                          BOTniHS.CLERK
Cheyenne, WY 82003                                                                CHtVtKilu
Telephone: 307/634-3210
amcmda(a).daviscmdcannon.com
andrew(a).davisandcannon.com

Counselfor Defendant

                          IN THE UNITED STATES DISTRICT COURT


                              FOR THE DISTRICT OF WYOMING


 STEVE SHARP TRANSPORTATION,INC., a
 Wyoming corporation.

                          Plaintiff,
                                                        Case No.alcv^i-s
             V.



 PARFAB INDUSTRIES, LLC, an Oklahoma a
 limited liability company,

                          Defendant.


                                       NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and upon

the grounds for removal set forth in this notice. Defendant, Parfab Industries, LLC (Defendant),

hereby removes the entire above-captioned action, and all claims and causes ofaction therein,filed

by Steve Sharp Transportation, Inc. (Plaintiff), from the Third Judicial District Court, of the

County of Lincoln, State of Wyoming Civil Number CV-2021-7-DC, to the United States District

Court for the District of Wyoming. In Support of this Notice, Defendant states:

       1.         On or about January 12, 2021, Plaintiff commenced the State Court Action

asserting claims of breach of contract, promissory estoppel, and unjust enrichment against

Defendant.
         Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 2 of 23




       2.      Defendant was served in the state of Oklahoma on February 1,2021. The defendant

timely removed this action by filing this notice ofremoval within thirty days pursuant to 28 U.S.C.

§ 1446(b).

       3.      Undersigned counsel certifies that as Defendant is the sole defendant in this matter,

all defendants consent to this removal pursuant to 28 U.S.C. § 1446.

       4.      Defendant has not pled, answered, or otherwise appeared in the State Court Action.

The action has no pending motions.

       5.      Pursuant to 28 U.S.C. 1446, is the declaration of Andrew R. Wulf and a true and

correct copy of each document filed in the State Court Action, including the docket sheet. Exhibit

A.


       6.      A copy of this Notice has been filed with the clerk of the Third Judicial District

Court of the County of Lincoln, State of Wyoming, as required by 28 U.S.C. § 1446(d) and

U.S.D.C.L.R. 81.1. A copy of the Notice to the District Court is attached hereto as Exhibit B.

       6.     This case is removable, and venue is proper in the United States District Court for

the District of Wyoming pursuant to 28 U.S.C. § 1441(b), because jurisdiction is proper under 28

U.S.C. § 1332(a)(2).

       7.     Plaintiff is a citizen and resident of the State Wyoming and its principal place of

business is in Lincoln County, Wyoming.

       8.     Defendant is a citizen of Oklahoma and its principal place of business is in Rogers

County, Oklahoma.

       9.     The amount in controversy exceeds $75,000.

       10.    Defendant reserves the right to amend and/or supplement this Notice of Removal.
          Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 3 of 23




         11.    This Notice of Removal to Federal Court is signed pursuant to Rule 11 of the

Federal Rules of Civil Procedure.


         12.    Defendant has attempted to confer with Plaintiff regarding this removal through

phone calls, but has not yet had an opportunity to speak to Plaintiffs counsel.

                     REMOVAL IS PROPER UNDER 28 U.S.C. § 1441(b)

         13.    Plaintiff, Steve Sharp Transportation Inc. is a citizen and resident of the State of

Wyoming.

         14.    Defendant is a citizen and resident of the State of Oklahoma.


         15.    The amount in controversy exceeds $75,000 as expressly set forth by Plaintiff in

the Civil Coversheet.


         "WHEREFORE,Defendant gives notice that the action pending in the Third Judicial

District Court of the County of Lincoln, State of Wyoming is hereby removed therefrom to this

Court.


         DATED this 26^^ day of February, 2021.

                                       DAVIS & CANNON,LLP


                                       Amanda F. Esch (Wyo. Bar #6-4235)
                                       Andrew R. Wulf(Wyo. Bar #7-5911)
                                       DAVIS & CANNON,LLP
                                       P.O. Box 43
                                       Cheyenne, WY 82003
                                       Telephone: 307/634-3210
                                       amanda@davisandcannon.com
                                       andrew@davisandcannon.com

                                       Counselfor Defendant
         Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 4 of 23




                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 26^ day of February, 2021,1 caused a true and correct copy of
the foregoing to be served as follows:

           Elyse K. Ritcliie(7-5971)                   [XX]U.S. Mail
           Grant & Hoffman P.C.                        [ ]CM/ECF Electronic Filing
          141 S. College Ave, Suite 200                [ ]Facsimile
          Fort Collins, CO 80524                       [ ]Hand Delivered
          eritchiefo'2Tantandhoffmanlaw.com            [XX]Email




                                                     Andrew R. Wulf
Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 5 of 23




               Exhibit A
         Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 6 of 23




Amanda F. Esch (Wyo. Bar #6-4235)
Andrew R. Wulf(Wyo. Bar #7-5911)
DAVIS & CANNON,LLP
P.O. Box 43
Cheyenne, WY 82003
Telephone: 307/634-3210
amanda(a).clavisandcannon.com
andre\v(^.davisandcannon.com

Counselfor Defendant

                          IN THE UNITED STATES DISTRICT COURT


                               FOR THE DISTRICT OF WYOMING


 STEVE SHARP TRANSPORTATION,INC., a
 Wyoming corporation,

                           Plaintiff,
                                                          Case No.
            V.



 PARFAB INDUSTRIES, LLC, an Oklahoma a
 limited liability company.

                           Defendant.


                        DECLARATION IN SUPPORT OF REMOVAL



       I, Andrew R. Wulf, declare:


       1.        I am an attorney admitted to appear before this Court and am a member of the law

firm Davis & Cannon, LLP, attorneys for Defendant Parfab Industries, LLC. I have personal

knowledge of the facts set forth herein and, if called as a witness, could and would testify thereto.

       2.        The purpose of this declaration is to place before the Court the documents filed in

Steve Sharp Transportaion, Inc. v. Parfab Industries, LLC,which was pending in the Third Judicial

District Court of the County of Lincoln, State of Wyoming, Civil Number CV-2021-7-DC (the

"State Court Action").
         Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 7 of 23




        3.       Attached hereto as Exhibit 1 is a true and correct copy of all documents previously

filed in the State Court Action as required by 28 U.S.C. § 1446(a) and U.S.D.C.L.R. 81.1.

       I declare under penalty of perjury that the foregoing is true and correct.

       DATED this 26"' day of February, 2021.

                                         DAVIS & CANNON,LLP



                                         Amanda F.^sch(Wyo. Bar #6-4235)
                                         Andrew R. Wulf(Wyo. Bar #7-5911)
                                         DAVIS & CANNON,LLP
                                         P.O. Box 43
                                         Cheyenne, WY 82003
                                         Telephone: 307/634-3210
                                         amanda@davisandcannon.com
                                         andrew@davisandcannon.com

                                         Counselfor Defendant




                                  CERTIFICATE OF SERVICE


       I hereby certify that on the 26"^ day of February, 2021,1 caused a true and correct copy of
the foregoing to be served as follows:

             Elyse K. Ritchie (7-5971)                  PCX]U.S. Mail
             Grant & Hoffman P.C.                       [ ]CM/ECF Electronic Filing
             141 S. College Ave, Suite 200              [ ]Facsimile
             Fort Collins, CO 80524                     [ ]Hand Delivered
             eritchie@grantandhoffmanlaw.com            pCX] Email




                                                       Andrew R. Wulf
Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 8 of 23




                Exhibit 1
                 Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 9 of 23

                                            Lincoln County District Court
                                                     Docket Sheet

    Case#          CV-2021-000007                             Judge       Hon.Joseph Bryce Bluemel
    Case Title     Steve Sharp Transportation, Inc. v.        Case Type   Civil - Contract - Business Organization
                   Parfab industries, LLC                                 Litigation

 Filed Date Docket Entry Type                Description                                          Submitted By
01-12-2021     Summons - Issued              Summons Issued

01-12-2021     Complaint - Compiaint         Compiaint                                            Ms. Eiyse Kay Ritchie On
                                                                                                  Behalf of Steve Sharp
                                                                                                 Transportation, inc.
01-12-2021     Cover Sheet-Cover Sheet       Cover Sheet                                          Ms. Eiyse Kay Ritchie On
                                                                                                 Behalf of Steve Sharp
                                                                                                 Transportation, Inc.




Generated 02-25-2021 11:47 AM                                                                                   Page 1 of 1
                                    Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 10 of 23


                                                                        CIVIL COVER SHEET
 This civil cover sheet and the informalion contained herein neither replaces nor supplements tite filings and service of pleadings or other
 papers as required by law. This form, approved by the Wyoming Supreme Court, is required for the use of the Clerk of Court for the
 purpose ofinitiating the civil docket sheet. (SEE INSTRUCTIONS ON THE SECOND PAGE OF THIS FORM)

 I. CAPTION
                                                     y!IViC.
                                                    FILED
 PiaintlfT Name and Current Address                 BY                                 n(hi\cL
                                                                                               Docketif (K\l                  -01'DC
 V.

                                                                         JAN 1 1 2021
 Defendant.
                                                               KENNETH D ROBERTS
                                                   aGflKOrDISTniCrCOPIlT'3HDJUDIC!AlD!iiTH!Cr
 IL NATURE OF SUIT(Place an                                                          STATE OF WYOMING

                                                                                                                                   AppoinimenifRcmova] ofo Fiduciary
       ButiiUjsCrgantMilou Lliifialion         Divorce w/Minor Children                  0    Ancitloiy Admitt/FoTeiBn Prob        Arbilration Awaid Conflireation
 D     Com.CoJUl. Cotilmel Lttlgoiion          Divorce w/o Minor Children                o   DeciteofTitlc Distribution            Birth Ccnirieate Amcndmcnt/Esiablislimenl

 o     Contract Oiher(noi Debt Collection)     Judicial Separation                       a   DeterminalionofHelisMp                Debt Collection
                                               Annulment                                 o   iLeilciS of Adiinnislrelion           Decloreioryludgmaitt
                                                                                         u   Estate Unspeeiried                    Emancipation ofMInor
                                                                                         a   Stunmoty Probate                     False ot Frivolous Lten

      PlorWD-EnviniiifflsnulorToxieTon         Ourody/Paremal Visitation                 D   Tesuce/lntesiale Estate              FottignJudgment
      Pi or WD•Fed Employxf Lloliil liy Aa     Gtondpomntal Visilation                   a   Will Only Filings                    Peirip FTDKCifenOnlarFeisI^ Sulking Onftr
      PJ or WD•Medicol Molpisctice             Patcrnlly                                 □   Tnul Metieis                         Foiftiturcoff^opeity
      PI orWD• Product Litbiliiy               Child Support/TeicnialCDniribiiilDn       o   Guardiaiuhtp                         Govemmenio] Action Envirenmaniid Case
      PI or WD-Vehicular                       CMId Support w/ Paternity                 o   Comeivaiorshlp                       litiuneiion
      Personal Injury Unspecified              UIFSA w/Pstcmity                          o   Guardian & Conservaiorship           Msiariol Witness^oreign Subpoena
      Propcny Damose                           UIPSA                                                                              Name Change
      Tort Utupcclfied                        Oom RefliocrPoitlBaJudsincni                                                        tnvolunlDsy Hospllalization
      Wronsftil Tcrminollon ofEmployment      TPR SlBiemPS                                   Adoption                             Publte Nuisance
                                              TPR fiuiuly/Priveie                            ConlTdenh'al (niermediaiy            SpcclEc Relief
                                                                                                                                  Sinicturcd Sctilement Proicellon Act
                                                                                                                                  SuceetsorloCivil Trust Appointmanl
                                                                                                                                  TnnseriptJudgment fiom Circuit Court
      Small ClutiQ                            Propeny twiih Mineial Rlgblt                                                        Writ orHsticas Corpus
      Foieibic Entry and Dciutter             Propcny wfo Mineral Rights                                                          Writ ofMandamus

      Stal klrts Protection Onler                                                                                                 Writ of Replevin
      Family VIolenee Proieeiien Order                                                                                            Unspecified




III. RELATED CASE(S) IF ANY firee insovc/ionsj
Docket No.               Judge                                                                       Court (irdifTcreni)
Docket No.             . Judge                                                                       Court (ifdifferent)


IV. $ AMOUNT IN CONTROVERSY, (estimated) (see ins/mc/ions^
            $ "Vr)jfX30.eo
                                                                                                                                \l'llHl2ozo
SlGNAXUkE OF ATTORNEY OF RECORD OR PRO SE LITIGANT                                                                              DATE
             Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 11 of 23



                                                                                  ORIGINAL
                                                                           RETURN TO COURT
 STATE OF WYOMING                       )                                  IN THE DISTRICT COURT
                                        )ss
 COUNTY OF LINCOLN                      )                                 THIRD JUDICIAL DISTRICT

 Plaintiff: Steve Sham Transportation. Inc.              Civil Action Case No.



 vs.                                                     SUMMONS

 Defendant: Paifab Industries. LLC .


 To the above named Defendant

          YOU ARB HEREBY SUMMONED and i-ejuirgd to file with the Clerk, and serve upon the
 Plaintiff or Plaintiffs attorney if s/he has one, an Answer to the Complaint for which is herewith seived
 upon you, within 20 days after service of this Summons upon you, exclusive of the day of service. (If
 service upon you is made outside ofthe state of Wyoming, you are required to file and serve your answer
 to the Complaint for Divorce within 30 days after seivice ofthis Summons upon you, exclusive ofthe day.
 ofservice.) If you fail to do so,judgment by default will be taken against you fbr the relief demanded in
 tlie Complaint for Divorce.

          Dated vJA,IA.Uj!A.Ha I2-             _,20.
                                                                                                             a
(Seal ofDistrict Court)

                                                         Clerk of Court



                                                Deputy
Steve Sham Transportation Inc.
Plaintiff's Name.        •

Eivse Ritchie
Attorney for Plaintiff
821 9"' Street
Gieelev. CO 80631
Address

970-356-5666
Phone Number




Summons
July 2014
Page I of2
     Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 12 of 23




 CT Corporation                                                                                     Service of Process
                                                                                                    Transmiftai
                                                                                                    02/01/2021
                                                                                                    CT Log Number 538974300
 TO:         Alex HUer
             Parfab Field Services, LLC
             15615 E 590 Rd
             Inola, OK 74036-3222

 REi         Process Served in Oklahoma

 FOR:        ParPab Industries, LLC (Domestic State: OK)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


TITLE OF ACTION:                                  Steve Sharp Transportation, Inc., etc., Pltf. vs. Parfab Industries, LLC, etc., Dft.
DOCUMENT(S)SERVED:

COURryABENCY:                                     None Specified
                                                  Case#CV20217DC

ON WHOM PROCESS WAS SERVED:                       National Registered Agents, Inc. of OK, Oklahoma City, OK
DATE AND HOUR CR: SBRVICE:                        By Process Server on 02/01/2021 at 13:56
JURISDICTION SERVED:                             Oklahoma

APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) y SENDER(S}:                         None Specified
ACTION ITEMS;                                    SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780100855857

REGISTERED AGENT ADDRESS:                        National Registered Agents, Inc. of OK
                                                 1833 South Morgan Road
                                                 Oklahoma City, OK 73128
                                                 866-539-8692
                                                 CorporationTeam@wolterskluwer.com
The informatfon contained In this Transmittal is provided by CT for quick reference only. It does not constitute a legal opInkHi, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other irrformation contained in the included documents. The redpient(s)
of this form Is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting vdth Its legal and other
advisors as necessary. CT disclaims all liability for d^e information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                  Page 1 of 1 / NM
                  Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 13 of 23



<   -   *




            DISTRICT COURT,LINCOLN COUNTY
            STATEOFWYOMING
            Court Address; 925 Sage Avenue
                           Kemmerer, Wyoming 83101
            Court Phone: (307)877-6263                                                           lA CUh^l^V
            PLAINTIFF;       Steve Sharp Transportation,Inc.,a                           JAN 1 2 2021
                              Wyoming corporation
                                                                                    KENNETH D.ROBERTS
             V.                                                              CLERK OFDOTaCOURT.lBDJUDIClALDIST «CT
                                                                              LINCOLN COUNTY,STATE OF WYOMflNG
            DEFENDANT: Parfab Industries,LLC,an Oklahoma
            limited liability company           ^
            Attorney for Steve Sharp Transportation Inc.                       0 COURT USE ONLY □
            ElyseK.Ritchie(7-5971)
            Grant & Hoffman P.C.
            141 S. College Ave, Suite 200                                    Case No.: CM-£(D3I- I'DC
                                                                                    \

            Fort Collins, Colorado 80524
            Phone Number:(970)356-5666                                       Division:
            Fax Number:(970)356-8967
            eritchic@grantandhoffmanJaw.com


                                                     COMPLAINT


                  Plaintiff Steve Shaip Transportation Inc., by and through its counsel Grant & Hof&nan

        P.C., does hereby complain against Defendant Parfab Industries, LLC ("Defendanf *)» as follows:

                                          JURISDICTION AND VENUE

             1.      Plaintiff is, and at all times material hereto was, aresident of the State of Wyoming and

                     its principal place of business is in Lincoln County, Wyoming.

            2.       Defendant Parfab is, and at all times material hereto was, domiciled in the State of

                     Oklahoma with a principal place of business at 1833 S. Morgan Road, Oklahoma City,

                    Oklahoma 73128.

            3.      This Court has subject matter jurisdiction over all claims asserted herein and personal

                    jurisdiction over all Parties pursuant to the contractual agreement entered into between

                    the parties. Exhibit A - Bills of Lading.

                                                       Page 1
       Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 14 of 23




 4.       Venue is properly laid in this district pursuant to the contractual agreement between the

         parties.

                                    FACTUAL BACKGROUND


 5.      Plaintiff hereby incorporates by reference all ofthe above allegations as though folly

         set forth herein.


 6.      Plaintiff is a transportation company providing hauling services.

 7.      Defendant contracted with Plaintiff to provide shipment services of a convection

         module/box.

8.       The convection module/box was manufactured for Canadian Natural Resources Ltd.

        ("CNRL")a Canadian corporation.

9.       Upon information and. belief, Tulsa Heaters, Inc. manufactured the convection

         module/box.

'10.    Upon information and belief. Defendant assembled the convection module/box.

11.     CNRL is a client of Defendsmt Parfab and is not an agent or other related party. See

        Exhibit.BJParfab JVebsitejCNRL

12.     Defendwt Parfab contracted with Plaintiff to have Plaintiff haul the convection

        module/box to CNRL.See Exhibit A_BiUs ofLading

13.     Defendant used a thirdrparty shipping broker, DSV Global Transport and Logistics

        ("D5V"), to contract with Plaintiff to hfiul the convection module/box to CNRL in

        Alberta, Canada.

14.     Plaintiff picked up the convection module/box at Defendant's warehouse location

        located at 15615 East590 Road,Inola, Oklahoma 74036.




                                          Page 2
       Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 15 of 23




 15.     Plaintiff completed the hauling of the convection module/faox to the end destination

         located in Alberta, Canada.

 16.     Upon information and belief CNRL contracted with Entree Crane & Heavy Haul,Inc.

         ("Entree")to install the convection module/box at CNRL*s end location in Canada.

 17.     Plaintiff was told to bill the shipping charges to Entree.

 18.     Entree subsequently filed for debtor protections in Canada and the United States prior

         to making payment to Plaintiff.

 19.     Defendant remains liable for the shipping charges based on the shipping contract and

        the bills oflading. See Exhibit A.

20.     Plaintiff has made demand to Defendant for the amounts owed.

21.     Defendant has not directly responded to Plaintiffs demands. CNRL has responded,

        purportedly on behalfofDefendant,simply asking Plaintiff to refrain from collection

        activities against Defendant.

22.     Defendant has breached the terms of the shipping contract by not making payment of

        the charges incurred for shipping.

23.     Plaintiffentered into a release agreement with CNRL and DSV.

24.     Plaintiffs collection activities are stayed pursuant to Canadian and U.S. law against

        Entree,


25.     The release agreement does not impact the claims against Defendant.

                             FIRST CLAIM FOR RELIEF
                                   (Breach ofContract)

26.    Plaintiff hereby incorporates by reference all ofthe above allegations as though fully

       set forth herein.




                                           Page 3
       Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 16 of 23




 27.     Defendant Parfab and Plaintiffentered into an agreement whereby Plaintiff would

         perform services for hauling convection module/box, and Defendant would ensure

         payment for the services to be performed.

 28.     Plaintiff materially complied with all ofits obligations under the contract.

 29.     Defendant failed to comply with all of its material obligations under the contract,

         including failing to timely pay Plaintiiffor the work performed.

30.      As a direct and proximate result ofDefendant's actions alleged herein. Plaintiff has

         sustained damages in an amount to be proven at trial.


                              SECOND CLAIM FOR RELIEF
                                   (Promissory Estoppel)

31.     Plaintiff hereby incoiporates by reference all of the above allegations as though iully

        set forth herein.

32.     Defendant promised to ensure payment for the services performed.

33.     Plaintiff reasonably relied on Defendant's promise and performed the hauling services.

34.     Defendant should have expected that Plaintiff would rely on its promise and would not

        have endeavored to complete the services but for Defendant's promise to pay for the

        services performed.

35.     Defendant must be required to compensate Plaintifffor its services in order to prevent

        injustice.

36.     As a direct and proximate result ofDefendant's actions as heretofore alleged, Plaintiff

        has sustained damages, in an amount to be determined at trial.




                                          Page 4
          Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 17 of 23




                                  THIRD CLAIM FOR RELIEF
                                        (Unjust Enrichment)

    37.      Plaintiff hereby incorporates by reference all of the above allegations as though fully

             set forth herein.

    38.      Defendant received a' benefit by having the hauling services performed because

             Plaintiffcompleted delivery ofthe convection moduie^ox.

    39.      Defendant's benefit was at Plaintiffs expense because Plaintiff performed services

             and expended costs on behalfofthe Defendant.

    40.      It would be unjust for the Defendant to retain the full use and enjoyment ofthe hauling

           . services performed without compensating Plaintiff for the services.

    41.      As a direct and proximate result ofDefendant's actions as heretofore alleged, Plaintiff

             has sustained damages in an amount to be detennined at trial.

                                         Prayer for Relief


WHEREFORE, Plaintiff requests that judgment be entered in favor of Plaintiff, and against

Defendants, in an amount to fairly and reasonably compensate Plaintiff the time and costs

associated with the work completed; for court costs; for attorney fees; for statutory interest from

the date this claim accrued or as otherwise permitted under Colorado law; and for such other and

further relief as this Court may seem just and proper. Plaintiff reserves the right to amend its

Complaint.

       RESPECTFULLY SUBMITTED this I4th day ofDecember,2020.


                                      GRANT & HOFFMAN,P.C


                                       fys^K. Ritchie(7-5971)
                                      Attorney for Plaintiff



                                             Page 5
                       Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 18 of 23




            14452                                                          STEVE SHARP TRANSPORTATION,INC.
                                                                                                                                                          P.O.Box 160      I^^5^
                                                                                                                                                    CQ]{e«ll[9,Wr03114
                                                                         SILL OFIAOINQ AND TRANSPORTATION
                                                                                                                                               To!«phone:(307)-27S^033
                                                                                           CONTRACT                                               Fax:(307]'27e^9a3
                                                                                     QR[01NAL-N0NN£G0TtASLE

        N8fflOorCentfir:STeve8HAnPTRANBPORTAT(ON,INC.                                                                 SliIppsrorRscetverRorsreneolPONo.,
   RECEIVEO,fiubjset lo l/i» frullvtdually tfolairnlnod ralos and luma Oial hava faasn aoreail to In will2n0 bolwasn Ihs cetifer. shlppor, ncalvar eni]/or oUisr party roaponalbia for
   pBymonlQrfi!lep|^cab!actiBrdas(nBi9reIetstlbld<)uota.Tiialorm9endcondltbnBaoirorthonUiorfontoiidbflei<oflhtaBlllo}La<fln0andTran9pDrtalIonCoDlrBetandln
   snynlBlodblaquolabyConloreonatKutB thacomplolo and onllroosracmsfttbotmisnCanfe;and iho'shrpper.roeoiMrflrciPfir party raaponslblo(or payment of(Ob
   fralfililcharsea and auporesdaa end raptacoe any other dooufflsnt ororat orwrtllon oommutifeitTons,Inaludlns contRivnteaUons by fimatloRd text masssofr, ralallng(o
   thatranapertallonoflhaahfpment. fnlhoauaRtomBSlaraontluaaBraomenl,motor oBnfarbioher&fireemantoralhorBlmlfBrdQcunient has bean oxoeufodbyCaulor
  (haldOciimsdldooi^iappiytothoohlpinQtitbalngtfsnaporiaduRderihfttefRisandcosidKlonaofUitsBlijofUdlnsoRdTranBporfaUonContrac).
        iciitnsdldoot^iappl
      Fram:. mm                                                                                                                            Dale:
      ShasI;                                                                                           Coanly;.                        Ololo^            Z/jR.
  Tliepnportydsscdbsdbehnv,lna]^(BniGoodoider,«caplesROtfld(centeR(8artdccAdii2ona{can!anl80lpael(Ofla9un>iRowi)marfc«d,arnsrgn8denddeB[fnades8liownbfiIow,
  which carrier egnas to carry to dailbiaUon. If on lie route, oiheiVitaa(o delNsrfo enolher ceiilsr on tha roula l» daslAtallon. Evb7 aentea (o ba performadiiBiBundar ahoil be
  subledtolhecoRdilojiLcn^badcheraoI^lfih era harabyejtofid toby(ha shipper and Booeptad forehlppsrandshlppai^&Balffia.
      Dallvarodio:.
                                                         OneB<ftc<orODan9fiCbnnntibduMfe/yWD*<mera^rbi&9(fiMbait1rflai9.
      Oestino:
   Ctly:                                    Counlyt.                                          .     sralo:
   Oallvoifng CBrrter:STEVE SHftRPTRANSPORTATION.INC.                                           Track No,                                            TrallorNo,
   AddlllomilSWpmenl(nrormallDi);

        fifllfftol OA DsUvniy P                                   ntirl tnnill roi                                                  coo diarDO Is lo Shipper                □
        aiiOTlt                                                          Wt|r                                Slale:                 bapBldby:                conalflaon     □


  j           NOOPUNITSOR                          DESCRIPTION OFEQUIPMENroRPAOPERTYIBublaeUo
  j               EQUIPMENT.                                           GorracUon)                                                                  VTalnht

                                   1
                                                                                                                                                      1




   VALUE or CARGO; SUBJECT TO LIMITATIONS AND/OR GONOITIQNS IN THE                                               FrslBhlchargosBrePREPAIDuntQasmerksdoollBcl
   APPL(aABlEe[DCUOT&                                                                                                       CHECKBOXIFCGltECT □
   NOTE, l() Whera (ho lalo b depsndenlon vilua, ahlppen ararequksd loatate apse!l)cBl!y In                           roRFREIQHTCOLlEOTBHiPMENTS:
   wi(|[n9 tba ^lead or dedsred vatuaollho property aa (allows:                                      DUilsehlpiTEcnllatobadaDyaredloihoooAalsnoorroeetvar.ViKhevtreixursa
   Tbs esreed or detfored ntira of (ha praperty Is epgcdtceHy alalod by tha shipper lo not               on Bib conilsnar, tha eotulsnor ehellsEsn ihefojfBWbifietataniQR!.'
   emead                 ^per                                                                        Thacanfermaydai&DtomakadolNsiyorUiIsahlptnflntv^outpayTnenlor
   NOTE (3> Lfsbliny Uirilatton for (oaa or demsBa on (his ehlpmenl may bo spplieehio,                                all frelgM and oUiar appKcaUa diarsaSt
   Seo$1(o} oflhaTBIireflodlns'TonnBflitd CondlUens on ihoxwomo elds.
   NO^ (3) Conunadltles (squlrtftg spedal or aiNlllonai careoraKsnVon (n henditng oratovdng                                    (S^na/waafOinsijgnoi}
   must bsaomaikedendpockasedasblnaura safe IranspoiteaonvrilhoidlnaycarD.

  NotlVllpnbltmenrouleorald^aiy                                                                                                                     JftHMmoMpuipoies enl/}
                                                         Nenat                          FaNmbv                             Ttiipteedtit.
  Sandfret^tbHlto;
                                  Ceisiff(u^HKi9                                          SM                                Em                        lip

  Canlsr                 SHARP TRANSPORTATION. INC.                    Per
  Date:

                                       ShipperCartiricBtlon                                                                RoBolvorCerUKa&tlon
 Tbia (9 (0 corfify (bat (ho above daaertbod Bhtpraonl fs pcopsity pKkaged, Raeelvar esknowledfles raeohil or Uio ebovo doserlbed elifprnDn) m opparant
 msrhad, (abetad and leaded otti Is In proper eondlUon for (nnsportaUon                     good order, except as noted.
 nceordlnaloaliapplloablafiovonimanlslnsulBllons.

1 For                                                    Dale                               Por ''                                         Dalo

WHITE-CARRIER'S OFFICE                               YELLOW-Shlppar                     PiNK-Recelver                      GOlDENROD-DRIVERCj
                                                                                                                                                                          EXHIBIT
                                                                  tilliis
Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 19 of 23




                                                                                                                          g.2 3s     Iflsl
                                                                                                                                      .-S-s S ^             t
                                                                                                                                                                                                                      19.-5 g
                                                                                                                          ¥'i«i      sS'S_
                                                                       «•■§— S.t=
                                                                  o-og O o<S^ta
                                                                                                                          ^8f I      a«€ e-S»j
                                                                  8 S:?-5 g gSfi                                          ?Ls:f^
                                                                                                                                     S3f|5=i|*
                                                                                                                                     o «» 5 <6:^ M ?5
                                                                                                                                     e a 5 'o:s 9 A
                                                                                                                                                                   yMii
                                                                                                                                     Ifilill                      siisli
                                                                                                                                     |tii||l                    ^ffaSfl           1 fe f s'S
                                                                                                               i^'S
                                                                                                               & a                   tSnis
                                                                                                                                     J& n a S     9.S                             ifl|l
                                                                                                                                     sfiifil
                                                                                                                                     ^ SE B* « 3                %h a w £      5
                                                                                                                                                                                  lllii!
                                                                                                                                     9 gi ^ » of SS
                                                                                                                                                                JSw£'av<oS(B
                                                                                                                                                                                  Pllli
                                                                                                                                                  si
                                                                   il-ii§se                                                                                     sllliHt                                                         it
                                                                      '-ss-a-i a                                                                                                         g o ag=3
                                                                       sSS                                                                              f        a-ScsaEPe           l^lll
                                                                                                                                                                                     Jtfil
                                                                               ~ f ^ ^ iS    ^s
                                                                                            B e S   S
                                                                               l-SsSl a-g's                                                                                                            3'a"3Ae&B§a
                                                                                                                                                                                                       llllfll.yl
                                                                                                                   is*— ari o s » w a ■»
                                                                                                                   E.i'g'^'s g       ig 5
                                                                                                        sl&l                                                                                           ,gW aS o'S^^ag
                                                                                                                   flfltlllfi
                                                                       tlilfii                          sl@l
                                                                                                        ■aS-sl^                                                                   e 3sl
                                                                                                                                                    SB 9                                               2*3 galj^lJl
                                                                                       -5   0 O BSC^K
                                                                                                                   5iB'                                                             •o
                                                                                                                                                                                                       ^§==igii§i
                                                                 ri '="3ai^g#:£.S
                                                                                             Is ° g-S              2 Si9                                                      35? »S S
                                                                                                                                                                              •Sf
                                                                                                                                                                                                       ^lltillil
                                                                                                                                                                              5 -&.= u. ^
                                                                 osgff Slf^S
                                                                                    lilff ^illfi ilSlfa^rt^
                                                                                                                                                                              i-.S'Sl
                                                                                                                                                                              2g€.lt
                                                                                                                                                                                           a
                                                                                                                                                                                                       ifSilllll
                                                                                                 I giillJlij
                                                                                                           o   Q                                                                                                *40
                                                                                                          i'i|
                                                                                               IS«Ni isfitlsfH#                              s
                                                                                                          s-S s
                                                                                                                                                                              j«—2 S^ts
                                                                                                     2
                                                                                                     S    5 ^ B ^ ^ Sf                       ••                     S.S 3 s
                                                                                                                                                                              Siifll                   ^ -g fi •- c -c
                                                                                     llfiifiiil s|i.|g#5lig^
                                                                                     ^^ A a         -9 o * ^ HB

                                                                                                                   = **e&««^p = ®r
                                                                                                                   "Blislf^
                                                                                                                    •B


                                                                                                                                             s
                                                                                                                                               ISIJII
                                                                                                                                                                    ao^
                                                                                                                                                                                               Ealii
                                                                                     Psa®jjs^""
                                                                                          iiM                         &    &•— 5 o
                                                                                    1^.3SeSSaiSi
             Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 20 of 23




                                                                     %
                                                                     II


                                    TT,'
                                                                                                                               ., ".   .,9- K
'H (MaiiKttfNMtiJo 11               &■'
                                                                                         ■ J
 f    C I yrfitiwyfJiMnft                                                                                                              « @0



                                                                          HOME   ABOUT   SEIMCES   SAFETY&OI/AllTr   CASEERS       CONTACT




                                    M                                                    Grevron
                               &'                      -. -^■,..
                                           aMB>U(M»9ow QuMiiittQn                        ^
                                                                                         Kga /?)




     PT^beRDKSSl            0 5: IB 0 ?2 9             S     ^ ^"1




                                                                                                                               EXHIBIT

                                                                                                                                 6
Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 21 of 23




                Exhibit B
        Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 22 of 23




Amanda F. Esch(Wyo. Bar #6-4235)
Andrew R. Wulf(Wyo. Bar #7-5911)
DAVIS & CANNON,LLP
P.O. Box 43
Cheyenne, WY 82003
Telephone: 307/634-3210
amanda(^.davisandcannon.com
andrew(^.davisandcannon.com

Counselfor Defendant

              IN THE THIRD JUDICIAL DISTRICT COURT,IN AND FOR THE
                     COUNTY OF LINCOLN,STATE OF WYOMING

 STEVE SHARP TRANSPORTATION,INC., a
 Wyoming corporation,

                          Plaintiff,
                                                          Case No. CV-2021-7-DC
             V.



 PARFAB INDUSTRIES, LLC, an Oklahoma a
 limited liability company.

                          Defendant.


                           DEFENDANT'S NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that, Defendant has removed the above matter to the United

States District Court for the District of Wyoming. A copy of the Notice of Removal is attached

hereto (less Exhibits which are already part of the state court file).

       DATED this 26"^ day of February, 2021.

                                       DAVIS & CANNON^P


                                         ianda F. Esch(Wyo. Bar #6-4235)
                                       Andrew R. Wulf(Wyo. Bar #7-5911)
                                       DAVIS & CANNON,LLP
                                       P.O. Box 43
                                       Cheyenne, WY 82003
                                       Telephone: 307/634-3210
                                       amanda@davisandcannon.com
        Case 0:21-cv-00041-SWS Document 1 Filed 02/26/21 Page 23 of 23




                                     andrew@davisandcamon.com

                                     Counselfor Defendant




                                CERTIFICATE OF SERVICE


        I hereby certify that on the   day of February,2021,1 caused a true and correct copy of
the foregoing to be served as follows:

          Elyse K. Ritchie(7-5971)                    [XX] U.S. Mail
          Grant & Hoffman P.C.                        [ ]CM/ECF Electronic Filing
          141 S. College Ave, Suite 200               [ ]Facsimile
          Fort Collins, CO 80524                      [ ]Hand Delivered
          eritchie@,grantandhoffmanlaw.com            [XX]Email




                                                    Andrew R. Wulf
